Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 05, 2015

The Court of Appeals hereby passes the following order:

A15A1648. W. HENRY SCHWAB v. JENNIFER A. KIRSCH et al.

      Jennifer Kirsch and The Wycliff Condominium Association, Inc. sued W.
Henry Schwab for condominium association fees and other claims. On October 14,
2014, the trial court entered final judgment in favor of the plaintiffs. Schwab filed
motions for reconsideration and for a stay of the judgment, which the trial court
denied. He then filed a motion for reconsideration of the court’s ruling on his two
previous motions. The trial court likewise denied that motion. On February 13,
2015, Schwab filed a notice of appeal to this Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). A trial court’s denial of a motion for reconsideration is
not subject to direct appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000). In addition, the filing of such a motion does not extend the time for appealing
the underlying judgment – in this case, the October 14, 2014 final jugment. See id.
Schwab’s notice of appeal, therefore, is invalid as to the order denying his motion for
reconsideration and untimely as to the October 14, 2014 final judgment.
      Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
                                     05/05/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.